Lumpkin, Justice.
The code distinctly declares that champertous contracts are against the policy of the law, and cannot be enforced. See section 2750. We think there can be no doubt that the deed upon which the plaintiff relied for the purpose of making out his title was a contract of this character. It appears that he accepted it from certain other persons, to whom he paid nothing, but took it in contemplation of a suit for the land to be instituted by himself, he agreeing, in substance, that if the suit was successful he would pay something to the grantors, but if unsuccessful he was to bear all the costs and expenses of the litigation.
If he had shown that he had any interest in the title prior to the time of accepting this deed, the ease would have been different. It is true the record shows that his grantors were the heirs at law of one Shelton R. Weaver, and that he was, himself, a grandson of that person. But a grandson is not necessarily an heir at law of his grandsire; and it was encumbent upon the plaintiff to show affirmatively that he was such an heir-, or otherwise had some interest in the title independently *578of the deed above referred to, in order to relieve that instrument of its champertous character.
The case of Reed v. Janes, adm’r, 84 Ga. 380, relied upon by counsel for the plaintiff in error, will, upon a casual examination, be found entirely inapplicable to the case at bar. Judgment affirmed.